Title: From George Washington to the Delaware Society for Promoting Domestic Manufacturers, 19–20 April 1789
From: Washington, George
To: Delaware Society for Promoting Domestic Manufacturers



Gentlemen,
[Wilmington, Del., 19–20 April 1789]

I return you my sincere thanks for your congratulations and good wishes on my appointment to the Presidency of the United States.
Convinced that the happy effects which may be derived from our government, must depend, in a considerable degree, on the determinations of the people to support the person entrusted with the administration; I shall rejoice to find that my acceptance has met with their approbation.
The promotion of domestic manufactures will, in my conception, be among the first consequences which may naturally be expected to flow from an energetic government—For myself having an equal regard for the prosperity of the farming, trading, and manufacturing interests, I will only observe that I cannot conceive the extension of the latter (so far as it may afford employment to a great number of hands which would be otherwise in a manner idle) can be detrimental to the former—On the contrary the concurrence of virtuous individuals and the combination of œconomical Societies to rely as much as possible on the resources of our own country, may be productive of great national advantages, by establishing the habits of industry

and œconomy. The objects of your Institution are therefore, in my opinion, highly commendable—and you will permit me to add, Gentlemen, that I propose to demonstrate the sincerity of my opinion on this subject, by the uniformity of my practice, in giving a decided preference to the produce and fabrics of America, whensoever it may be done without involving unreasonable expences, or very great inconveniences.

G. Washington

